Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Drawings
The drawings were received on 2/11/22.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining the angle of departure on the basis of a signal power associated with a sum beam and a signal power associated with a difference beam (as defined by the equations, although applicant uses the term “different beam”), does not reasonably provide enablement for determining the angle of departure on the basis of a first signal power from a first beam and a second signal power from a second beam, wherein the first and second beams are encompassed by the same beam or merely offset beams.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. One of ordinary skill in the art would require undue experimentation to determine an angle of departure of a signal from the measurement device based solely on the signal powers received by an antenna array of an uniform circular array antenna.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a device for estimating an angle, shown in FIG. 1 and FIG. 2 as element “1.” The claim further incorporates the claim language “wherein the measurement device determines a first angle of arrival according to the millimeter wave signal.” Since the claim is directed to the device “1” which is sending the millimeter wave signal, the language directed to the manner in which a remote object, i.e. a measurement device, operates does not limit the structure or manner of operation of the device.  Further, the noted “wherein” clause does not clearly and distinctly define the metes and bounds of the device for estimating an angle.  For purposes of this Office Action, the limitation does not place any limitative value to the device for estimating an angle; it merely represents an intended use of the measurement device, which is not the claimed device of claim 1.
In claim 1, the following language is indefinite and is not understood: “set the phase of each antenna in the uniform circular array antenna to form a first array of antennas according to phases of the plurality of antennas of the uniform circular array antenna, coordinates of a horizontal axis of a two-dimensional rectangular coordinate system corresponding to the plurality of antennas of the uniform circular array antenna, coordinates of a vertical axis of the two-dimensional rectangular coordinate system corresponding to the plurality of antennas of the uniform circular array antenna, an azimuth of beam of the millimeter wave signal received by the device, and an elevation of beam of the millimeter wave signal, acquire the millimeter wave signal sent by the measurement device by the first array of antennas.” The language suggests that each antenna in UCA is set with a phase to “form a first array of antennas;” the language is confusing and unclear since all of the antennas in the UCA appear to be used and thus the forming of a first array of antenna elements does not make any sense. The claim appears to attempt a definition of a coordinate system of the antenna elements “ coordinates of a horizontal axis . . . corresponding to the plurality of antennas of the uniform circular array antenna,” and “coordinates of a vertical axis . . . corresponding to the plurality of antennas of the uniform circular array antenna ,” but the language is so unclear that it fails to set forth a reasonable description of what it corresponds to or is intended to encompass. Finally, the language “an azimuth of beam of the millimeter wave signal received by the device, and an elevation of beam of the millimeter wave signal, acquire the millimeter wave signal sent by the measurement device by the first array of antennas,” is grammatically improper and unclear and fails to clearly and distinctly define the subject matter the applicant regards as the invention. The same issues are present in the claim language “set the phase of each antenna in the uniform circular array antenna to form a second array of antennas according to phases of the plurality of antennas of the uniform circular array antenna, coordinates of the horizontal axis corresponding to the plurality of antennas of the uniform circular array antenna, coordinates of the vertical axis corresponding to the plurality of antennas of the uniform circular array antenna, the azimuth of beam of the millimeter wave signal, and the elevation of beam of the millimeter wave signal.” Some of the language noted above are also present in dependent claims.
The claim language “angle of departure of the millimeter wave signal” lacks clarity and is indefinite.  Each of the device and the measurement device send a “millimeter wave signal.”  The claims fail to clearly set forth what millimeter wave signal is used in the calculation of the angle of departure since there are two devices. It is also unclear to which device the angle of departure refers.  It is also noted that the specification appears to substantially equate the angle of arrival and the angle of departure, for example see the Abstract which states “and calculates angle of arrival (AOD) of the millimeter wave signal” and “and regards the north direction as the azimuth (such as AOD or AOA) of the device 1.”
The calculation of the angle of departure (with respect to claims 2, 10 and 16) on the basis of the following equation lacks clarity:
ϴAOD = tan-1 (k rSUM/rDIF), which is further expressed as the following,
ϴAOD = tan-1 [(Gratio ) (λ/2πd) (rSUM/rDIF)]. 
The term rSUM is defined in the claims as “the first signal power” while in the specification it is defined as “the first signal of the sum pattern” and the term rDIF is defined in the claims as “the second signal power” while in the specification it is defined as “the second signal of the different pattern.” Thus, the claims and the specification do not appear to set forth the same subject matter; they should be consistent. Notwithstanding, the expression for (Gratio) is described in the claims as “a ratio of the first signal to the second signal or a peak gain ratio of the first signal power to the second signal power.” It is unclear to what the “first signal” and “the second signal” refer. Additionally, it appears to be identical/duplicative of the value (rSUM/rDIF). It is not evident what the distinction is between (rSUM/rDIF) and (Gratio), as such it is unclear how the expression equates to the function of the angle of departure. The above-noted issues are not solely existent in claim 1 but other claims as well.
In claim 2, the language “the second signal power is the second signal power of a different pattern” lacks clarity. As best understood, “a different pattern” appears to represent a “difference pattern,” but since it is not clear whether or not that is the intent, the language fails to clearly and distinctly set forth the subject matter the applicant regards as the invention. The language “ϴS and is the azimuth of the beam” is grammatically incorrect.
In claim 10, the claim is indefinite for lacking clarity due, at least in part, to the lack of an antecedent basis for “acquiring the millimeter wave signal sent by the measurement device.” Moreover, the claim sets forth two “millimeter wave signals” and thus the language directed to “determining a first(/second) signal power of the millimeter wave signal” fails to clearly set forth the subject matter. The claim language fails to clearly and distinctly define the ubject matter.
In claim 16, the language “acquiring the millimeter wave signal sent by the measurement device” is indefinite since it lacks a proper antecedent basis. The claim lacks clarity since the only “millimeter wave signal” in the claim is sent by the UCA to the measurement device yet the claim describes the UCA as receiving the millimeter wave signal.
While the Office has attempted to set forth issues in the clarity of the claim language, the applicant is required to thoroughly review the claims to address these issues as well as other issues that may be present.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abramov et al (7,162,273) in view of either one of Chen et al (20080117105) or Grau Besoli et al (8,085,199) with further supporting evidence of Skolnik RADAR Handbook.
Abramov et al disclose a dynamically optimized smart antenna system for a wireless communications network comprising an antenna 12, being any of various conventional antennas apparent to the person skilled in the art (2:53+), including a phased array antenna. During the scanning of a direction-agile antenna 65, polling requests are transmitted repeatedly until the master device 51 receives a response to the polling request by one of the slave devices. If a slave device 53 is the one intended to establish a wireless data link with the master device 51, then the direction-agile antenna 67 of the slave device 53 is directed toward the direction-agile antenna 65 of the master device 51, and a response is transmitted from the slave device 53 to the master device 51 to accomplish a handshake signifying the establishment of a wireless data link between the master device 51 and the slave device 53 (4:56+). When the response to the polling request is detected by the master device 51, the direction-agile antenna 65 of the master device 51 is directed toward the slave device 53, with an antenna beam pattern illustrated by the main lobe 58 of electromagnetic radiation generated by the antenna 65. The antenna array may be an electronically steered antenna using four antenna planes arranged at 90 degrees relative to each other to provide 360° coverage. The master device determines a desired direction of the antenna beam of the master device to the slave device, i.e. angle of departure, by detecting a beam pattern of the RF signal carrying the response transmitted by the slave device and generating an antenna gain signal based upon the RF signal transmitted by the slave device. In an embodiment, the direction of the master antenna beam is changed by shifting the phases of RF signals transmitted by different antenna elements in a planar array using the principle of phased array radiation known to a person skilled in the art. Before a signal from the slave device is detected by the master device, RF power is applied to the antenna arrays on all surfaces of the antenna of the master device to radiate polling requests in all directions, i.e. provides an omni-directional pattern and thus provides a circular antenna array. Once a response by a slave device is detected, one of the antenna surfaces of the master device is selected to transmit RF signals in a selected direction at a desired power level (6:50+). Operation of the slave device is exemplified in FIG. 10 (6:64+). Abramov et al do not specify the claimed determined angle of departure using sum and difference processing.
Chen et al disclose the conventionality of a phased array antenna [0004] to ascertain a direction of a device, i.e. an optimal line of sight, using conventional monopulse processing, i.e. sum and difference processing, and to subsequently steer a beam in the direction of the slave device, which corresponds to the angle of departure from the slave device (particularly true in a non-multipath environment). As exemplified in FIGs. 7A and 7B, receive antenna array 200 generates a sum pattern and a difference pattern, generates a sum output 310 and a difference output 312A/B. The array controller 704 may provide commands to the receive antenna array 200 to steer the beam 608 to direct the beam either at the target 603 [0042]. 
Grau Besoli et al disclose the determination of an angle of arrival of a received signal and the subsequent transmission in an angle of departure corresponding thereto on the basis of monopulse signal processing using phase shifters and a Butler matrix (i.e. power combiners/dividers and hybrids), see for example FIGs, 20 and 21 and the support thereof. FIG. 17 exemplifies an antenna array having multiple beamforming orientations associated with corresponding phase shifts. FIGs. 22 and 23 exemplify a first sum Σ pattern and a second difference Δ pattern, respectively.
Defining the phase shift for an antenna element on the basis of its position in the array is a necessary and required step in any antenna array in order to properly form and steer a beam. It is well known in the art of antenna arrays to define a phase shift setting for a particular antenna in the array on the basis of the position (i.e., xi, yi) in the array as well as the desired angle of the beam (i.e. azimuth and elevation); for example see the portion of Chapter 7 (Phased Array RADAR Antennas) in RADAR Handbook by Skolnik reproduced below:

    PNG
    media_image1.png
    976
    733
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1092
    708
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to modify Abramov et al by substituting the well-known monopulse processing techniques, shown to be conventional and well-known by each of Chen et al and Grau Besoli et al, to determine the optimal direction of arrival of a signal from a wireless communication device in order to steer a directional signal in the transmit direction thereto since simple substitution of one known element for another to obtain predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc. The combination of prior art documents show (1) the formation of an omnidirectional pattern as well as directional patterns from an antenna array at a first (master) station, (2) measuring signal strengths (power in the same manner as applicant’s disclosure), (3) the formation of omni-directional and directional beam patterns using phased array antennas using phase shifts, (4) processing of a phased array antenna using monopulse processing using sum and difference beams (which uses power/signal strength), (5) generating monopulse sum and difference beams using phased arrays/phase shifts, and (6) generating phased array patterns by setting phase shifts based on the relative positions of the antenna elements in the array and the desired direction of the antenna beams. Thus, the claimed subject matter does not represent novel or non-obvious subject matter. The calculation of the sum/difference power ratio determines angular information related to the optimal angular steering between the master/slave stations, i.e. an optimal path between the master station and the slave station.  In the optimal setting, the path represents the angle of departure from the slave station and thus is substantially equivalent to the angle information defined by the applicant is the claims as best understood. The dependent claims stand or fall with the independent claims in view of the applicant’s comments on pages 24-25 of the response.
Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kraiem et al (6,370,369) in view of either one of Chen et al (20080117105) or Grau Besoli et al (8,085,199) with further supporting evidence of Skolnik RADAR Handbook.
Kraiem et al disclose a communication system between a wireless communication terminals MT1, MT2 wherein a conventional beam training is effected including transmitting an omni-directional signal from the first terminal; receiving the signal at the second terminal in order to identify a best receiving antenna wherein the best receiving antenna (x) is identified at the second mobile terminal (15) by switching all its directional antennas (21 to 28) and its omni-directional antenna (20) into its receiving path and measuring the received signal quality, e.g. the received signal strength.  Using the directional antenna (x) of the second network device (15) which is identified as best receiving antenna, it is then used for transmission (and reception of data transfer with the first network device (1)); the second network device (15) also transmits a pre-defined calibration signal to the first network device (1) which repeats a similar switching and measuring procedure with its directional antennas (11 to 14) and its omni-directional antenna (10) to identify its best receiving antenna (y). Thus, the first network device uses plural antenna patterns to receive the signal from the second network device and measure signal strength in order to determine an optimal communication path. While the omni-directional antenna of a network device is preferably separate from the directional antennas, it is also possible that said omni-directional antenna is built by a parallel connection of several or all of said directional antennas (2:25+). Kraiem et al differ from the claimed apparatus since the specific claimed antenna/receiver design for the first antenna using monopulse processing, i.e. a sum pattern and a difference pattern, is not specified.
Chen et al disclose the conventionality of a phased array antenna to ascertain a direction of a device, i.e. an optimal line of sight, using conventional monopulse processing, i.e. sum and difference processing, and to subsequently steer a beam in the direction of the slave device, which corresponds to the angle of departure from the slave device (particularly true in a non-multipath environment). Grau Besoli et al disclose the determination of an angle of arrival of a received signal and the subsequent transmission in an angle of departure corresponding thereto on the basis of monopulse signal processing using phase shifters and a Butler matrix (i.e. power combiners/dividers and hybrids), see for example FIGs, 20 and 21 and the support thereof.
Grau Besoli et al disclose the determination of an angle of arrival of a received signal and the subsequent transmission in an angle of departure corresponding thereto on the basis of monopulse signal processing using phase shifters and a Butler matrix (i.e. power combiners/dividers and hybrids), see for example FIGs, 20 and 21 and the support thereof. FIG. 17 exemplifies an antenna array having multiple beamforming orientations associated with corresponding phase shifts. FIGs. 22 and 23 exemplify a first sum Σ pattern and a second difference Δ pattern, respectively.
Defining the phase shift for an antenna element on the basis of its position in the array is a necessary and required step in any antenna array in order to properly form and steer a beam. It is well known in the art of antenna arrays to define a phase shift setting for a particular antenna in the array on the basis of the position (i.e., xi, yi) in the array as well as the desired angle of the beam (i.e. azimuth and elevation); for example see the portion of Chapter 7 (Phased Array RADAR Antennas) in RADAR Handbook by Skolnik previously reproduced above.
It would have been obvious to one having ordinary skill in the art to modify Kraiem et al by substituting the well-known monopulse processing techniques, shown to be conventional and well-known by each of Chen et al and Grau Besoli et al, to determine the optimal direction of arrival of a signal from a wireless communication device in order to steer a directional signal in the transmit direction thereto since simple substitution of one known element for another to obtain predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc. The combination of prior art documents show (1) the formation of an omnidirectional pattern as well as directional patterns from an antenna array at a first (master) station, (2) measuring signal strengths (power in the same manner as applicant’s disclosure), (3) the formation of omni-directional and directional beam patterns using phased array antennas using phase shifts, (4) processing of a phased array antenna using monopulse processing using sum and difference beams (which uses power/signal strength), (5) generating monopulse sum and difference beams using phased arrays/phase shifts, and (6) generating phased array patterns by setting phase shifts based on the relative positions of the antenna elements in the array and the desired direction of the antenna beams. Thus, the claimed subject matter does not represent novel or non-obvious subject matter. The calculation of the sum/difference power ratio determines angular information related to the optimal angular steering between the master/slave stations, i.e. an optimal path between the master station and the slave station.  In the optimal setting, the path represents the angle of departure from the slave station and thus is substantially equivalent to the angle information defined by the applicant is the claims as best understood. The dependent claims stand or fall with the independent claims in view of the applicant’s comments on pages 24-25 of the response.
Response to Arguments
Applicant's arguments filed 2/11/22 have been fully considered but they are not persuasive.
Regarding the issues related to 35 USC 112, the amendments do not overcome all of the rejections and introduce new issues as set forth in the rejections.
Regarding the prior art, the applicant argues that Abramov only sets the phases of antennas to operate as an omnidirectional antenna and does not disclose controlling the UCA “to form first array of antennas according to phases of the plurality of antennas of the uniform circular array antenna, coordinates of a horizontal axis of a two-dimensional rectangular coordinate system corresponding to the plurality of antennas of the uniform circular array antenna, coordinates of a vertical axis of the two-dimensional rectangular coordinate system corresponding to the plurality of antennas of the uniform circular array antenna, an azimuth of beam of the millimeter wave signal and an elevation of beam of the millimeter wave signal.” Applicant further argues that the antenna of Abramov does not receive a signal transmitted from the measurement device and measure a signal power therefrom. Neither argument is supported with any evidence and furthermore is contradictory to the description of Abramov as set forth in the rejection and as disclosed by Abramov.  Thus, the arguments fail to show any error in the office action and the rejection is maintained.  Initially, it is noted that the claim language is indefinite since it fails to clearly and distinctly define the subject matter. Defining the phase shift for an antenna element on the basis of its position in the array is a necessary and required step in any antenna array. It is well known in the art of antenna arrays to define a phase shift setting for a particular antenna in the array on the basis of the position (i.e., xi, yi) in the array as well as the desired angle of the beam (i.e. azimuth and elevation); for example see the portion of Chapter 7 (Phased Array RADAR Antennas) in RADAR Handbook by Skolnik reproduced below:

    PNG
    media_image1.png
    976
    733
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1092
    708
    media_image2.png
    Greyscale

There is no distinction between the expressions used by the applicant and that which is known in the art as its takes into account the relative position of an antenna element in the array and the desired beam direction angles (e.g. azimuth and elevation). Thus, the setting of phases associated with a group of antenna elements in an array forming a beam is clearly known to the artisan and the phases are expressed in a well-known and well-defined manner as can be seen by one of the most well read and well-known books in the field of radio positioning and direction finding.
As further shown above, the direction of the scan is indicated by the direction cosines cos αxs and cos αys such that the plane of scan φ is given by φ = tan-1(cos αys/ cos αxs).
Additionally, monopulse processing is a well-known and conventional processing aspect of radar that has existed for over a half a century for determining direction using simultaneous sum and difference patterns, wherein the difference patterns conventionally refer to an azimuth difference, which differences the signals from each half of the array in a first direction (e.g. left-right) and/or an elevation difference, which differences the signals from each half of the array in a second, orthogonal direction (e.g. north-south).  Naturally, the sum beam is the combination of all elements. As such, the expressions related to the formulas for the second antenna refer to half-aperture uniform difference beams, i.e. separate halves of the array being set for forming a difference beam wherein one half of the elements (elements i=1 through N/2) have a positive phase and the other half of the elements (elements I = N/2 +1 through N) have a negative phase so as to form a difference therebetween.  This is conventional in monopulse processing using phased arrays.  As both Chen and Grau further show the monopulse aspects and the monopulse beams associated with sum and difference, the claimed features are deemed to be taught.  
The rejection sets forth that Abramov uses conventional phased array processing well known to a person in the art, the secondary references teach conventional monopulse processing, and provides a sufficient reason to combine; as such the limitations are made obvious to one having ordinary skill in the art on the basis of the combination.  As shown above in one of the most used handbooks in radio positioning/direction finding/radar technology, the expressions used in claim 2, for example, to set phase values are conventional expressions in defining phase shift of antenna elements positioned in an array based on their respective position in the array.  This is well-known and inherent in the technology of phased array antennas and represents something that any skilled artisan would recognize. Moreover, the generation of sum and difference beams in monopulse direction finding techniques are well known and exemplified by the secondary references. Finally, with respect to calculation of the angle of departure, it is clear that Abramov calculates an angle of departure in view of the fact that the master device of Abramov directs, in response to signals received by the slave, a beam toward the slave device (i.e. a beam directed at an angle of departure) while ascertaining such information on the basis of the conventional direction finding techniques which direction finding techniques are further exemplified by the secondary references which disclose determination of angular information between two devices using conventional monopulse processing (i.e. utilizing functions of the monopulse ratio).  Since the angle of departure (which corresponds to a unique line of sight path from the master to the slave, only one of which exists) is determined, it is equivalent to the claimed angle of departure (i.e., it inherently represents the same information). Moreover, since the relative directional information is obtained, as exemplified in the secondary references, using monopulse processing techniques which utilize a function of the monopulse ratio (sum and difference beam signals), the angle of departure is a function the same information as the claimed formula, that being representative of the sum and difference signals.  Since the output is the same and the input is the same, the prior art combination meets the scope of the claimed formula. There is nothing in the specification of the instant application which would lead one to believe that the formula for calculating angle of departure represents anything new. In fact, there is no explanation, drawing nor derivation of the equation in the specification, the absence of which would lead one to believe that it represents conventional information.  
Regarding the rejection over Kraiem et al, the combination with the secondary references disclose an antenna system that uses phased array antennas (each of Chen et al and Grau Besoli et al) to align communication antennas on the basis of monopulse processing techniques which use sum and difference beams.  In view of the modification of Kraiem et al to use a phased array antenna as taught by the secondary references, as well as monopulse processing, the conventional principles of phased array antennas is old, well-known and inherent for defining phase shifts based on the position in the antenna array and as such the formulas set forth therein are also inherent as evidenced by Skolnik.  Additionally, the prior art combination with the secondary references using monopulse disclose the conventionality of sum and difference beams. Regarding the angle of departure, it is no different than as set forth with respect to Abramov et al, since the combination discloses transmitting along a unique line of sight (i.e. an angle of departure) between the transmitter and receiver and it is based on  the results of monopulse processing which inherently based on aa monopulse ratio of the sum and difference beams.
Regarding the rejection of Kraiem et al in view of Chen et al or Grau Besoli et al, the applicant substantially repeats the arguments as set forth with respect to Abramov et al in view of Chen et al or Grau Besoli et al. However, again, the applicant fails to address the rejection as presented in the office action and simply opines on the alleged failure to show claim language, substantially repeating the claim language in its entirety. Contrary to the applicant’s allegation, Kraiem et al does not only transmit an omni-directional beam as evidence at least by the language in the Abstract “(u)sing this antenna, the second network device (15) transmits its pre-defined calibration signal to the first network device (1) which repeats a similar switching and measuring procedure with its directional antennas (11 to 14) and its omni-directional antenna (10) to identify its best receiving antenna (y)” and “identifying the best receiving antenna of the first network device by successively switching all directional antennas and the omni-directional antenna of the first network device into its receiving path and respectively measuring the received signal quality, and setting said identified best receiving antenna as transmit and receiving antenna of said first network device” at 2:12+ of the specification. Thus, Kraiem et al do teach generating a plurality of different antenna beams for receiving the signal from the second terminal device, measuring the signal strengths (i.e. power) associated with the received signals and determining an optimal line of sight to the second terminal; the optimal line of sight obviously is related to the angle of departure of the transmission from the second terminal. The secondary references to Chen et al or Grau Besoli et al further show determining an optimal line of sight between to devices using conventional monopulse beamforming wherein the beams are formed by the setting pf phase shifts associated with phase shifters. As set forth in the response to Abramov et al, the phase settings of antenna elements in an array are inherently related to the relative positions of the antenna elements in the array and the desired beam direction as evidenced by the teachings in RADAR Handbook by Skolnik.
The dependent claims are argued for patentability on the basis of the independent claims and thus stand or fall therewith. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646